NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



FREDDIE HERNANDEZ,                 )
DOC #S03333,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D18-4468
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Charles P. Sniffen,
Judge.


Freddie Hernandez, pro se.




PER CURIAM.

              Affirmed.




SILBERMAN, LaROSE, and ROTHSTEIN-YOUAKIM, JJ., Concur.